OPINION — AG — **** BOARD OF REGENTS METHOD OF FINANCING **** THE BOARD OF REGENTS OF AN EDUCATIONAL INSTITUTION IS LEGALLY EMPOWERED TO EXPEND BUDGETARY FUNDS FROM OTHER "LEGALLY" AVAILABLE SOURCES FOR THE PURPOSE OF THE OPERATION AND MAINTENANCE OF SELF LIQUIDATING FACILITIES, EVEN THOUGH SUCH BUDGETARY FUNDS MAY INCLUDE STATE APPROPRIATED AND REVOLVING FUNDS PROVIDED THAT THE STATE REGENTS HAVE ALLOCATED SUCH FUNDS IN ACCORDANCE WITH THE STATUTES FOR SUCH PURPOSE. THE STATE REGENTS MAY AUTHORIZE A STATE EDUCATIONAL INSTITUTION TO COLLECT A FEE FOR SPECIFIC PURPOSE UNDER THE PROVISIONS OF 70 Ohio St. 1971 3207 [70-3207], PROSPECTIVELY INTERIM FINANCING BY THE BOARD  OF REGENTS OF STATE EDUCATIONAL INSTITUTIONS MUST BE ARRANGED SUBSEQUENT TO THE CERTIFICATION OF THE STATE REGENTS UNDER THE PROVISIONS OF 70 Ohio St. 1970 Supp., 4014 [70-4014] AND THE PROVISIONS OF 70 Ohio St. 1970 Supp., 4010 [70-4010] MUST BE COMPLIED WITH SO FAR AS THE METHOD OF INTERIM FINANCING IN CONCERNED. CITE: ARTICLE XIII-A, SECTION 2, 70 Ohio St. 1970 Supp., 4004 [70-4004](A) (GARY M. BUSH)